COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                              NO. 02-15-00304-CR


JUAN NEPOMUCENO RODRIGUEZ                                            APPELLANT

                                        V.

THE STATE OF TEXAS                                                         STATE


                                     ----------

      FROM CRIMINAL DISTRICT COURT NO. 1 OF TARRANT COUNTY
                    TRIAL COURT NO. 1324633D

                                     ----------

                         MEMORANDUM OPINION1

                                     ----------

      Appellant Juan Nepomuceno Rodriguez attempts to appeal the trial court’s

order finding him incompetent to stand trial and committing him to a maximum

security unit of a state mental health facility. See Tex. Code Crim. Proc. Ann.

art. 46B.005 (West 2006), art. 46B.073(c) (West Supp. 2014). According to his

notice of appeal, Rodriguez is not appealing the trial court’s incompetency finding


      1
       See Tex. R. App. P. 47.4.
but is appealing his placement in a maximum security unit of a state mental

health facility; whether following his competency evaluation, his bond should

have been held insufficient prior to the competency hearing; and whether he

should have been enrolled in a competency restoration program pursuant to

article 46B.072 as recommended by the mental health professional who

performed the psychological evaluation on him and testified at his competency

hearing in the trial court. See id. arts. 46B.071(a), 46B.072, 46B.073(c) (West

Supp. 2014).

      On September 15, 2015, we notified Rodriguez of our concern that we lack

jurisdiction over this appeal because the trial court had not entered any

appealable orders, noting that we generally have jurisdiction to consider an

appeal in a criminal case only when there has been a judgment of conviction.

See McKown v. State, 915 S.W.2d 160, 161 (Tex. App.—Fort Worth 1996, no

pet.). We informed Rodriguez that the appeal would be dismissed unless he or

any party desiring to continue the appeal filed a response showing grounds to

continue the appeal. Rodriguez’s appellate counsel filed a response stating that

her “diligent investigation regarding [grounds for appellate jurisdiction] has

revealed that there are no orders entered by the trial court which are eligible for

interlocutory appeal” and that in her “professional opinion, there are no grounds

at this time to support a direct appeal in this matter.”

      Article 46B.011 provides that a defendant may not “make an interlocutory

appeal relating to a determination or ruling under Article 46B.005.” Tex. Code


                                           2
Crim. Proc. Ann. art. 46B.011 (West 2006). The order Rodriguez is attempting to

appeal relates to a determination or ruling under article 46B.005 and, thus, is not

subject to immediate appeal. See id.; see also Queen v. State, 212 S.W.3d 619,

622 (Tex. App.—Austin 2006, no pet.) (stating interlocutory appeal may not be

had from orders entered under chapter 46B, subchapter D, i.e., articles 46B.071–

.090, of the code of criminal procedure). Accordingly, we dismiss this appeal for

want of jurisdiction. See Tex. R. App. P. 43.2(f).

                                                     PER CURIAM

PANEL: GARDNER, WALKER, and MEIER, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: November 12, 2015




                                         3